DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s original application filed 09 March 2021.  
Claims 1–20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Application
This application is a continuation application of US Application No. 16/893,255 filed 04 June 2020, now US Patent 10,970,718 (“Parent Application”). See MPEP § 201.07. In accordance with MPEP § § 609.02 (II)(A)(2) and MPEP § 2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also, in accordance with MPEP § 2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant is reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant desires the information to be printed on a patent issuing from this application. See MPEP § 609.02 (II)(A)(2).
Information Disclosure Statement
The Information Disclosure Statements filed 12 March 2021, 02 April 2021, and 09 June 2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 5, 12, and 18 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Relevant Case Law
The first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc). The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.” Id. at 1353–54 (citation omitted). This requirement “ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time.” Id.
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed subject matter as of the filing date. Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562–63 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. Id.; Ariad, 598 F.3d at 1351. The written description requirement does not demand any particular form of disclosure; however, “a description that merely renders the invention obvious does not satisfy the requirement.” Ariad, 598 F.3d at 1352 (citations omitted). The written description requirement of 35 U.S.C. § 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Id. at 1349. Original claim language does not necessarily satisfy the written description requirement for the claimed subject matter. Id.
Regarding Claims 5, 12, and 18
Claim 5 recites a method including, among other limitations, “wherein the computing the first payment password as corresponding to the transaction information and the first geographical location includes establishing a correspondence between the sequence of number to the transaction information and the first geographic location using a key-value pair stored in a server, the first payment password being a key of the key-value pair.” As an initial matter, the Examiner notes that originally-filed claim 5 does not disclose how the “the first password” itself is “comput[ed]” “using a key-value pair stored in a server, the first payment password being a key of the key-value pair” and so does not provide the necessary written description support. Accord Ariad, 598 F.3d at 1349 (indicating original claim language does not necessarily satisfy the written description requirement for the claimed subject matter).
Applicant’s specification does not describe how to “comput[e] the first payment password … using a key-value pair stored in a server, the first payment password being a key of the key-value pair.” Because of the claimed phrase “using,” the claimed “a key-value pair stored in a server, the first payment password being a key of the key-value pair” appears to be an input for an algorithm that achieves “computing” when the algorithm is implemented by a computer, however the disclosure only reiterates the same generic result as the claim (Spec. [0049]). Beyond general statements of the function to be performed, which, at most, may render the claimed function obvious, the inventor has not shown how the recited “computing” is performed “using a key-value pair stored in a server, the first payment password being a key of the key-value pair” as recited by claim 1. This disclosure is not sufficient because a description that merely renders the invention obvious does not satisfy the written description requirement. Ariad, 598 F.3d at 1352. 
Because Applicant’s disclosure, as originally filed, does not convey to an ordinarily skilled artisan that Applicant had possession of the claimed invention, the Examiner concludes that claim 5 does not have sufficient written description support to satisfy 35 U.S.C. § 112, first paragraph.
Claims 12 and 18 contain language similar to claim 5 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 12 and 18 are also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–2, 4, 6, 9–10, 13, 15–16, and 19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Li (US 2016/0063498 A1).
As per claim 1, Li discloses a method, comprising[:] 
receiving, from a first device, transaction information and a first geographical location of the first device ([0032] “A first client device acquires a payment order, and sends a payment request including the payment order to a server.”; [0055] “the payment request … may include the respective location information of the first … client device”; [0034]); 
computing a first payment password as corresponding to the transaction information and the first geographical location ([0038] [0055]); 
sending the first payment password to the first device ([0039]); 
detecting a second payment password associated with a second geographic location that meets a spatial relationship with the first geographic location ([0052] [0055]); 
determining that the second payment password matches with the first payment password ([0052]; [0047]–[0048]); and 
executing a transaction according to the transaction information in response to the determining that the second payment password matches with the first payment password ([0052]).
As per claim 2, Li discloses the method of claim 1, wherein the detecting the second payment password associated with the second geographic location that meets a spatial relationship with the first geographic location includes: receiving the second payment password associated with the second geographic location ([0052]); setting a distance range around the second geographic location ([0055]); and determining that the first geographic location is within the distance range around the second geographic location ([0055]).
As per claim 4, Li discloses the method of claim 1, wherein the computing the first payment password as corresponding to the transaction information and the first geographical location includes computing a sequence of number based on a time of generating the first payment password and establishing a correspondence between the sequence of number to the transaction information and the first geographic location ([0038] [0054]–[0055]).
As per claim 6, Li discloses the method of claim 1, wherein the detecting the second payment password associated with the second geographic location that meets the spatial relationship with the first geographic location including determining that the second geographic location is within a threshold distance from the first geographic location ([0055]).
Claims 9–10, 13, 15–16, and 19 contain language similar to claims 1–2, 4, and 6 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 9–10, 13, 15–16, and 19 are also rejected under 35 U.S.C. § 102 as anticipated by Li.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3, 5, 7, 8, 11–12, 14, 17–18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Li, in view of Peterson (US 2011/0137804 A1).
As per claim 3, Li discloses the method of claim 1, wherein the computing the first payment password as corresponding to the transaction information and the first geographical location includes computing the first payment password based on the transaction information, 
Li does not expressly disclose the first payment password based on the first geographic location.
Peterson teaches computing a first payment password based on first geographical location ([0025] “The payer mobile device 18 returns the authentication data to the merchant payment device 14 in an encrypted form not decipherable by the merchant payment device 14”; [0026] “the encrypted authentication data provided by the payer mobile device 18 may be supplemented by additional encrypted data from the payer identification device 16. For example, a payer identification device 16 may be provided with geolocation capabilities, such as from an internal GPS receiver which can be provided to the merchant payment device 14 during a transaction.”; [0017]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Li to include the first geographic location in the payment request so that the server can compute the payment password as taught by Peterson, which includes the password based on the first geographic location. One would have been motivated to do so because computing the password in this manner provides “form not decipherable by the [second] device,” thereby the password and corresponding first location would be less receptible to forgery and/or fraudulent use thereof at the second device.
As per claim 5, Li discloses the method of claim 4, wherein the computing the first payment password as corresponding to the transaction information and the first geographical location includes establishing a correspondence between the sequence of number to the transaction information and the first geographic location ([0038)], but does not expressly disclose using a key-value pair stored in a server, the first payment password being a key of the key-value pair.
Peterson teaches establishing correspondence between data elements using a key-value pair stored in a server, the first payment password being a key of the key-value pair ([0025]–[0026]; note: the phrase “the first payment password being a key of the key-value pair” is nonfunctional descriptive data within the claim, and therefore not afforded patentable weight).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Li to include the first geographic location in the payment request so that the server can establish a correspondence between the data elements as taught by Peterson, which includes the password based on the first geographic location. One would have been motivated to do so because computing the password in this manner provides “form not decipherable by the [second] device,” thereby the password and corresponding first location would be less receptible to forgery and/or fraudulent use thereof at the second device.
As per claim 7, Li discloses the method of claim 1, wherein the computing the first payment password as corresponding to the transaction information and the first geographical location includes computing the first payment password using the transaction information 
Li does not expressly disclose computing the first payment password using also the first geographic location as a password seed.
Peterson teaches computing a first payment password using a first geographic location as a password seed ([0025] “The payer mobile device 18 returns the authentication data to the merchant payment device 14 in an encrypted form not decipherable by the merchant payment device 14”; [0026] “the encrypted authentication data provided by the payer mobile device 18 may be supplemented by additional encrypted data from the payer identification device 16. For example, a payer identification device 16 may be provided with geolocation capabilities, such as from an internal GPS receiver which can be provided to the merchant payment device 14 during a transaction.”; [0017]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Li to include the first geographic location in the payment request so that the server can compute the payment password as taught by Peterson, which includes the location as a seed. One would have been motivated to do so because computing the password in this manner provides “form not decipherable by the [second] device,” thereby the password and corresponding first location would be less receptible to forgery and/or fraudulent use thereof at the second device.
As per claim 8, Li/Peterson teaches the method of claim 7, wherein the detecting the second payment password associated with a second geographic location that meets a spatial relationship with the first geographic location includes: obtaining the a geographic location by decoding the second payment password; and determining that the second geographic location is within a threshold distance from the geographic location obtained by the decoding (Peterson, [0026]; Li, [0038] [0054]–[0055]).
Claims 11–12, 14, 17–18, and 20 contain language similar to claims 3, 7, and 8 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 11–12, 14, 17–18, and 20 are also rejected under 35 U.S.C. § 103 as unpatentable over Li and Peterson.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685